Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Due to applications election without traverse in the reply filed on 06/05/2020, the application has been amended as follows:
7-15. (Cancelled)
22-26. (Cancelled)

Allowable Subject Matter
Claims 1, 3-6, 16-19 and 21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a tool mandrel; an antenna disposed on the tool mandrel and including one or more coil windings wrapped about the tool mandrel; an antenna shield disposed about the antenna, the antenna shield including at least two pieces; a fastener 
Regarding independent claim 16, patentability exists, at least in part, with the claimed features of a tool mandrel; an antenna disposed on the tool mandrel and including one or more coil windings wrapped about the tool mandrel; an antenna shield about the antenna, the antenna shield including at least two pieces; a fastener for removably coupling the antenna shield to the tool mandrel; and a constraining element to limit rotational motion of the antenna shield about the tool mandrel to limit torsional forces on the fastener, the constraining element disposed in a through hole defined in the antenna shield and a cavity defined in the tool mandrel, and the antenna shield and the tool mandrel being coupled to each other via an interference fit between the constraining element and the through hole and the cavity; and obtaining measurements of a surrounding subterranean formation with the logging tool.
Claims 3-6 depend from claim 1, claims 17-19, 21 depend from claim 16 and are included in the allowable subject matter.

Wang et al. (US 2011/0074427), Korovin et al. (US 2016/0369578), Wheater et al. (US 2015/0075810) and Clark (US 2004/0061622) are all cited as teaching some elements of the claimed invention including a logging tool, a tool mandrel, a plurality of 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Furthermore, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting the limitation which Applicant argues in the Appeal Brief filed on 05/14/2021 such as the detail of the fastener and constraining element along with the limitation of cavity. These argument appear to be convincing and overcoming the rejection. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845